The defendant admits by his demurrer that the plaintiffs are entitled to a license if they come within the provisions of chapter 172 of the Public Statutes. Section 1 of this chapter provides that "Any surety company incorporated and organized under the laws of any state of the United States other than the state of New Hampshire, for the purpose of transacting business as surety on obligations of persons or corporations, may transact business in this state upon complying with the provisions of all laws relating to foreign insurance companies and their agents, and not otherwise." If this language is given its ordinary meaning, it includes all corporations which are empowered to engage in the surety business; and there is nothing in this chapter which shows that the legislature intended to exclude such companies because they were authorized to engage in other branches of business, or that they intended to make anything except compliance with the laws relating to foreign insurance companies an indispensable prerequisite for obtaining a license to do business in this state.
Demurrer overruled
All concurred. *Page 396